Order entered January 16, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01329-CR
                                      No. 05-12-01336-CR

                     LAKENDRICK DUMANDRE HAYDEN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F09-62407-R, F11-61298-R

                                            ORDER
       The Court REINSTATES the appeals.

       On January 7, 2014, the Court ordered J. Daniel Oliphant removed as counsel and

ordered the trial court to appoint new counsel to represent appellant. The Court now has before

it the January 9, 2014 motions of Niles Illich stating that he has been appointed to represent

appellant in the appeals. Counsel states he was appointed to represent appellant on January 9,

2014 and he seeks a sixty day extension of time to contact appellant and prepare the brief.

       We DIRECT the Clerk to list Niles Illich as appellant’s appointed attorney of record.

       We ORDER the trial court to transmit its order appointing Mr. Illich to this Court within

FIFTEEN DAYS of the date of this order.
       We GRANT the motions to extend time to file appellant’s brief to the extent that we

ORDER appellant’s brief filed in these appeals by MARCH 10, 2014. Because appellant’s

brief in the appeals is already almost one year overdue from its original due date, no further

extensions will be granted absent a showing of extraordinary circumstances.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Mark Stoltz, Presiding Judge, 265th Judicial District Court; Niles Illich; and the

Dallas County District Attorney’s Office.


                                                   /s/     DAVID EVANS
                                                           JUSTICE